Citation Nr: 0324957	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  02-04 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for retropatellar pain 
syndrome, bilateral knees.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from June 1992 to July 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  


FINDINGS OF FACT

1.  The service medical records include X-ray findings of 
degenerative spurring of the knees and the VA examination in 
May 2003 included X-ray findings of degenerative joint 
disease with bony spur formation of the knees.

2.  The competent medical evidence of record shows that the 
veteran is currently diagnosed with bilateral chondromalacia 
of the patella with patellofemoral arthropathy and right 
bipartite patella with degenerative joint disease with bony 
spur formation of the knees, and bilateral knee retropatellar 
pain syndrome.  

3.  The competent medical evidence of record shows a nexus 
between the currently diagnosed disorders and the physical 
requirements of the veteran's military service.  


CONCLUSIONS OF LAW

1.  Chondromalacia of the patella with patellofemoral 
arthropathy manifested by retropatellar pain syndrome and 
degenerative joint disease with bony spur formation of the 
left knee was incurred during active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2002).  

2.  Chondromalacia of the patella with patellofemoral 
arthropathy and bipartite patella manifested by retropatellar 
pain syndrome and degenerative joint disease with bony spur 
formation of the right knee was incurred in and aggravated 
during service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(b), 3.306(b) 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Assist 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).  

With respect to VA's duty to notify, the August 2001 rating 
decision and the January 2002 Statement of the Case (SOC) 
informed the veteran of the information and types of evidence 
needed to substantiate his claim, as well as the applicable 
laws and regulations.  VA is further required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to producing  the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The notice of rating decision advised the 
veteran of the VCAA.  In correspondence dated in May 2001, 
the RO advised the veteran of VA's duties under the VCAA and 
the division of responsibilities between VA and the veteran 
in procuring the evidence relevant to the claim.  The RO also 
informed the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The January 2002 SOC erroneously cites the old 
duty-to-assist regulation.  Any deficiencies in notice to the 
veteran of the laws and regulations pertinent to his claim 
are considered moot based on the Board's assessment that a 
full grant of the benefit sought on appeal is warranted.  

With respect to VA's duty to assist the veteran, the Board 
notes that the RO afforded the veteran a VA examination in 
May 2001.  Under regulations issued after enactment of the 
VCAA, and effective February 22, 2002, the Board has been 
conducting evidentiary development of appealed cases 
directly.  38 C.F.R.              § 19.9(a)(2) and (a)(2)(ii) 
(2002).  Consistent with the new duty to assist regulations, 
the Board determined that in order to make a decision on the 
claim it was necessary to provide the veteran another VA 
examination and obtain a medical opinion on the identity and 
etiology of any bilateral knee disorder found on examination.  
38 U.S.C.A. § 5103A(d)(2002).  The VA examination was 
conducted in May 2003 and the report on the examination has 
been associated with the claims file.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated the Board's new duty to assist 
regulations as codified at 38 C.F.R.         § 19(a)(2) and 
(a)(2)(ii) (2002).  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  That 
decision emphasized the Board's status as "primarily an 
appellate tribunal," and held, in part, that 38 C.F.R. § 
19.9(a)(2) was invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304 (2002), it 
allowed the Board to consider additional evidence without 
having to remand the case to the RO for initial consideration 
and without having to obtain the appellant's waiver.  The 
Board will not remand the case or obtain the veteran's waiver 
based on its assessment that a full grant of the benefit 
sought on appeal is warranted.  


B.  Medical Evidence

Service medical records show that no bilateral knee disorder 
was identified at the veteran's enlistment examination in 
February 1992.  The veteran was assigned a physical profile 
of "1" for his lower extremities.  See McIntosh v. Brown, 4 
Vet. App. 553, 555 (1993) (providing that the "PULHES" 
profile reflects the overall physical and psychiatric 
condition of the veteran on a scale of 1 (high level of 
fitness) to 4 (a medical condition or physical defect which 
is below the level of medical fitness for retention in the 
military service).  A September 1997 record showed that the 
veteran complained of bilateral knee pain with physical 
activity that had existed for three weeks.  He reported that 
he had experienced occasional problems with his knees for the 
past four years.  The physical examination was negative.  The 
assessment was retropatellar pain syndrome.  He complained of 
right knee pain in November 1997.  A negative history of 
trauma was noted.  The assessment was retropatellar pain 
syndrome.  He complained of bilateral knee pain with activity 
in December 1997.  The assessment was retropatellar pain 
syndrome.  A January 1998 record noted an assessment of 
chronic retropatellar pain syndrome.  A January 1998 record 
showed that the veteran was referred for a consultation with 
a provisional diagnosis of chronic retropatellar pain 
syndrome.  The consult reported that an x-ray revealed 
bipartite patella lateral facet osteophyte, early 
osteoarthritis.  The consult's assessment was patellofemoral 
pain syndrome, early osteoarthritis.  A January 1998 record 
showed that the veteran was assigned a physical profile of 
"3" for his lower extremities.  A January 1998 radiologic 
examination report noted degenerative spurring of the patella 
medially without patello-femoral joint space narrowing.  It 
was noted that there was questionable narrowing of the medial 
femoral compartment joint space, but no evidence of 
chondromalacia patella.  

A February 1998 record showed that medial "PLLCA," 
malignant mesenchymal tumors were ruled out.  A March 1998 
consultation report noted an assessment of bilateral 
retropatellar pain syndrome.  A March 1998 record noted 
patellofemoral pain syndrome questionable bipartite patella.  
An April 1998 physical profile noted that the veteran was 
assigned a physical profile of "3" for his lower 
extremities.  A May 1998 record noted an assessment of 
documented patellar spurring (x-ray) in connection with 
complaints of right knee pain.  A June 1998 record noted an 
assessment of bilateral chronic retropatellar pain syndrome.  
The veteran was assigned a physical profile of "2" for his 
lower extremities in September 1998.  A September 1998 record 
noted right anteolateral knee pain.  A January 1999 record 
noted an assessment of chronic right knee pain and 
degenerative joint disease.  An October 1999 record noted 
chronic knee pain, bilateral retropatellar pain syndrome, lax 
anterior cruciate ligament, medial collateral ligament and 
left lateral cruciate ligament.  A November 1999 record noted 
retropatellar pain syndrome.  It was noted that the veteran 
had been placed on a permanent profile for two years.  
Records dated in December 1999, February 2000, September 
2000, and October 2000 noted assessments of chronic 
retropatellar pain syndrome and showed that the veteran 
remained assigned to a physical profile of "2" for his 
lower extremities.  The unsigned March 2001 separation 
examination report showed that no bilateral knee disorder was 
identified.  The Report of Medical History showed that the 
veteran complained of swollen or painful joints and 
arthritis.  He indicated that he was not sure if he ever had 
a "trick" or locked knee.  The March 2001 Record of Medical 
Assessment noted complaints of knee pain.  The March 2001 
Individual Medical History report showed that the veteran 
remained assigned a physical profile of "2" for lower 
extremities.  

The May 2003 VA examination report notes a chronic history of 
bilateral knee pains that emanated from the days when the 
veteran was involved in basic training, marching, and 
running.  There was no reported history of an incident of a 
traumatic injury that occurred during sports or activities.  
There was no history of effusion, arthrocentesis, or actual 
locking.  The veteran experienced the pain in the 
retropatella area; the pain was aggravated with prolonged 
walking, prolonged sitting with his knees flexed, and 
climbing up and down stairs.  He took Tylenol when he 
experienced severe pain.  He reported no history of falls or 
sudden episodes of instability, incoordination, easy 
fatigability, or weakness.  The physical examination of the 
knees revealed no significant findings other than a 
shortening of the right leg, tenderness over the articular 
surface of the patella, and a positive patellofemoral 
compression test, bilaterally.  The range of motion in the 
knees on flexion-extension was 0 degrees to 130 degrees 
bilaterally, and repetitive flexion-extension movements of 
both knees showed no evidence of weakness.  The veteran, 
however, started to experience discomfort in the retropatella 
area after repetitive motion.  The examiner commented that 
past x-rays revealed bipartite patella.  The examiner opined 
that clinically the veteran had bilateral chondromalacia of 
the patella with patellofemoral arthropathy and though the 
bipartite patella was a congenital lesion, his knees were 
aggravated by the stresses imposed upon them by the military 
activities.  The report of the X-ray examination included the 
impression of degenerative joint disease with bony spur 
formation, lateral edge bilateral patellae.

In a June 2003 addendum, the examiner added that x-rays 
revealed narrowing of the medial compartments of both knees 
and bilateral patellofemoral arthropathy with right bipartite 
patella.  He did not note a change to the opinion he 
expressed in the May 2003 VA examination report.     

The veteran was previously examined in May 2001.  The report 
on that examination showed that the veteran's subjective 
complaints were similar to those expressed at the May 2003 VA 
examination.  The 2001 examination report further showed that 
a physical examination of the knees was essentially negative 
except for some demonstrable tenderness.  The examiner noted 
that at the patellofemoral site, he did not discover any 
significant tenderness, but tenderness was noted when the 
knees flexed and suddenly stressed.  The examiner noted that 
in the case of a pain flare-up, the functional range of 
motion to be expected in both knees was flexion 0 to 120 and 
extension just to 0, the neutral position.  The examiner 
diagnosed bilateral knee retropatellar pain syndrome, 
recurrent pains.   The x-ray revealed bipartite right patella 
and normal left knee.  


C.  Pertinent Laws and Regulations

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110 (West 2002); 38 C.F.R. § 
3.303 (a) (2002).  "Generally, to prove service connection, 
a claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be a chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  Evidence of 
a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates 
to a current condition to that symptomatology.  Id.  


D.  Legal Analysis

The competent medical evidence of record shows that the 
veteran entered service in 1992 with no identified bilateral 
knee disorder.  The service medical records first document 
complaints of right and left knee pain in 1997.  Thereafter, 
service medical records are replete with complaints of knee 
pain and assessments of bilateral chronic retropatellar pain 
syndrome.  The service medical records show that the results 
of x-rays taken of the knees revealed bipartite patella 
lateral facet osteophyte, early osteoarthritis and 
degenerative spurring of the patella medially without 
patello-femoral joint space narrowing in the right knee.  The 
service medical records also show that in connection with the 
veteran's knee problems, his physical profile was changed 
from a "1" to a "3," and eventually, he was assigned a 
permanent physical profile of "2."  The separation 
examination report does not note a bilateral knee disorder, 
but subsequent medical reports continued to note knee 
complaints and the permanent physical profile was carried 
forward.  Thus, service medical records show that a chronic 
bilateral knee disorder manifested during service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  

The competent medical evidence of record shows that the 
veteran is currently diagnosed with bilateral chondromalacia 
of the patella with patellofemoral arthropathy and bilateral 
knee retropatellar pain syndrome.  There is also X-ray 
evidence of degenerative joint disease with bony spur 
formation.  Thus, a current disability is shown by the 
medical evidence.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

The only question remaining is whether there is competent 
medical evidence to show a nexus or relationship between the 
currently diagnosed bilateral knee disorder and the bilateral 
knee problems documented during service.  The May 2001 VA 
examiner diagnosed bilateral knee retropatellar pain 
syndrome, recurrent pains and provided no nexus opinion.  The 
Board recognizes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  

The May 2003 VA examiner opined that clinically the veteran 
had bilateral chondromalacia of the patella with 
patellofemoral arthropathy and though the bipartite patella 
was a congenital lesion, his knees were aggravated by the 
stresses imposed upon them by his military activities.  While 
it appears from the May 2003 VA examiner's opinion that part 
of the underlying condition of the veteran's knees was due to 
bipartite patella, described as a congenital condition, the 
veteran's chondromalacia and degenerative joint disease was 
not shown to be congenital in nature.  The record also shows 
some X-ray evidence of arthritis of the knees during service.  
Thus, the veteran's complaints of pain are attributable to a 
diagnosed or identifiable underlying condition.  The Board 
recognizes that congenital defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations according to 38 C.F.R. § 3.303(c) (2002), but it 
is the opinion of the May 2003 VA examiner that the 
congenital disorder was aggravated by incidents of military 
service.  The applicable law and VA regulations draw a 
distinction between a "disease" and "defect" of congenital 
or development origin in that a "disease" is considered 
capable of improving or deteriorating, whereas a "defect" 
refers to a condition not considered capable of improving or 
deteriorating.  VAOPGCPREC 82-90.  Service connection may be 
granted for "diseases" of congenital, developmental, or 
familial origin.  Id.  As the May 2003 VA examiner found that 
the veteran's bilateral knee disorder deteriorated during 
service, the Board can reasonably infer that the congenital 
disorder associated with the right knee is considered a 
"disease" and is therefore not subject to the prohibition 
under 38 C.F.R. § 3.303(c) (2002).  Taken together, the Board 
finds that the veteran's current knee disabilities were 
either incurred in or were aggravated by service.  The May 
2003 VA examiner has directly attributed the exacerbation of 
the bilateral knee disorder to military activities.  
Consequently, the evidence shows that the veteran's right 
knee disorder was aggravated by service and a left knee 
disorder was sustained during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2002).

The May 2003 VA examiner's opinion is clear and based on 
review of the records in the veteran's claims file and is 
found to be persuasive when considered with the rest of the 
evidence of record.  For the reasons and bases provided 
above, the Board concludes that the evidence of record 
supports the veteran's claim.  Accordingly, service 
connection for bilateral chondromalacia of the patella with 
patellofemoral arthropathy and right bipartite patella with 
degenerative joint disease with bony spur formation 
manifested by bilateral retropatellar pain syndrome is 
warranted.  


ORDER

Service connection for bilateral chondromalacia of the 
patella with patellofemoral arthropathy, right bipartite 
patella and degenerative joint disease with bony spur 
formation manifested by bilateral retropatellar pain syndrome 
is granted. 



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

